. Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction of criminal possession of a weapon in the third degree following a jury trial and seeks review of the order which denied his motion to suppress a .22 revolver seized pursuant to a search warrant. The search warrant was issued upon probable cause (see People v Bartolomeo, 53 NY2d 225, 234). Although the .22 revolver was not particularly described in the search warrant, it was properly seized when discovered during an inventory search of defendant’s unlocked and open suitcase (see Harris v United States, 331 US 145, 154; see, also, Warden v Hayden, 387 US 294). (Appeal from judgment of Orleans County Court, Miles, J. — criminal possession of a weapon, third degree.) Present — Dillon, P.J., Doerr, Boomer, Green and Schnepp, JJ.